Case: 4:17-cv-02498-AGF Doc. #: 183-12 Filed: 08/13/20 Page: 1 of 1 PageID #: 3222




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SARAH MOLINA, et al.,                          )
                                                )
                         Plaintiffs,            )
                                                )       Case No.: 4:17-cv-2498 AGF
        v.                                      )
                                                )
 CITY OF ST. LOUIS, MISSOURI, et al.,           )
                                                )
                         Defendants.            )


                       DECLARATION OF STEPHEN HOULDSWORTH

 I, Stephen Houldsworth, declare as follows:

        1.        I am over the age of 18. I have personal knowledge of the facts set forth in this

 declaration and could and would testify competently to those facts if called as a witness.

        2.        On December 31, 2014, I saw St. Louis Metropolitan Police Department officers

 deploy pepper spray against people they perceived to be expressing an anti-law enforcement

 view in order to retaliate against them for that perceived view and chill them from publicly

 expressing it.

        3.        On that date, I saw SLMPD officers deploy pepper spray against people who were

 unarmed, non-threatening, nonviolent, and not engaged in any crime.

 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

 correct.

 Dated this 12th day of August, 2020



                                 By: /s/ Stephen Houldsworth
                                         Stephen Houldsworth




                                                                                     Pls.' Ex. 12
